                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

BRIAN R. KUTACH                                                                         PLAINTIFF

V.                                 NO. 4:18CV00213 JLH-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                               DEFENDANT

                                              ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray. No objections have been filed. After careful consideration, the

Court concludes that the Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court=s findings in all respects. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner=s decision is AFFIRMED, and

Plaintiff Brian R. Kutach’s Complaint (Doc. 2) is DISMISSED with prejudice.

       DATED this 27th day of February, 2019.



                                                       __________________________________
                                                       UNITED STATES DISTRICT JUDGE
